DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-8, 10-12, 14-17, 19-21, 25, and 27 are currently pending in the application; of these, claim 1 is independent.  All of the currently pending claims have been examined in the present Office action.
	
Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 87 (see Fig. 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

14” has been used to designate both a “hinge” (see, e.g., specification page 7, line 13 and Fig. 1) and “hammer wheel holders” (see, e.g., specification page 8, line 20 and drawing Figs. 2, 3A, and 4). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rigid coupling elements (as recited in claims 4 and 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 4 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
Claims 4 and 12 each recite a device having one or more rigid coupling elements for coupling the first and second discs, in addition to the one or more vibration-damping coupling elements previously recited in claim 1.  Although applicant’s written specification mentions the use of rigid coupling elements for providing a rigid coupling between the first and second discs (see, e.g., paragraphs [0024]-[0025] and [0053]-[0054] in the published application), there appears to be no disclosure of using both vibration-damping and rigid coupling elements together, as recited in claims 4 and 12.

8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



9.	Claims 1-8, 10-12, 14-17, 19-21, 25, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In line 17 of claim 1, the term “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  See MPEP § 2173.05(d).  Note, also, the use of this term in claim 8, which raises the same type of ambiguity.
	In line 19 of claim 1, “the coupling elements” lacks proper antecedent basis in the claims (the claim previously recites “one or more coupling elements”, in line 9; accordingly, it is unclear whether or not the claim scope is intended to include a single coupling element).  Note that similarly problematic language is also recited, for example, in dependent claims 3 and 10.
	In line 4 of claim 5, the term “optionally” renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  See MPEP § 2173.05(d).  Note, also, the use of this term in claims 8, 11-12, 15, 17, 21, and 25, which raises the same type of ambiguity.
	In the last line of claim 5, “the diameter of the hammering unit” lacks proper antecedent basis in the claims.
	In line 2 of claim 11, the recitation “wherein a vibration-damping coupling element comprises ...” is indefinite; it is not clear whether this language is intended to introduce a new, additional, vibration-damping coupling element or to modify a previously-recited element.  If this refers to something previously-recited, then it is further unclear whether the claim 11 limitation is intended to apply to all or each of the previously-recited vibration-damping coupling elements or to just one of them.

The term “or similarly rigid material” in line 2 of claim 12, is a relative term which renders the claim indefinite.  The term “similarly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
In line 5 of claim 12, “the blocks” lacks proper antecedent basis in the claims.
	In line 6 of claim 15, the term “particularly” renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  See MPEP § 2173.05(d).  Note, also, the use of this term in claim 27, which raises the same type of ambiguity.
	In lines 3-4 of claim 25, “the upward and downward direction” lacks proper antecedent basis in the claims.
	In claim 25, the last line ends with “and further optionally,.”.  It is not clear what is meant by this language.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

14.	Claims 1-3, 5-7, 10, 14-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Parsons, U.S. Patent No. 5,184,429 in view of Jones, British Patent No. GB-845659 (cited by applicant).
	Parsons discloses a surface processing device including a frame (e.g., mast 36; Fig. 1) to be mounted on a vehicle (the frame is shown mounted to wheeled vehicle 12 in Fig. 1), a support (e.g., carriage 40) coupled to the frame, a drive motor (54) having a drive shaft (e.g., drill spindle 60) for rotating a surface processing unit (e.g., the plurality of arcuate segments 108 a, b, c of an abrasive substance 110; see Figs. 6-7 and 9), a substantially flat first disc (middle plate 76; Fig. 6), and a substantially flat second disk (grooving disk 100) parallel and coupled to the first disc via coupling elements (e.g., the coupling 78 that engages with the bolt 85 and the diametrically opposed coupling 78 in Fig. 6).  The first disc 76 is connected to the drive shaft 60 (via plate 70 and extension 68, as shown in Fig. 6).  The coupling elements 78 are vibration-damping coupling elements (the elements 78 include resilient neoprene biscuits; see col. 4, lines 12-16).  As noted above, Parsons discloses abrasive segments 108 a, b, c on the bottom side of the second disc.  Parsons does not, however, disclose hammer wheels, as recited in claim 1.
In the same field of endeavor, Jones discloses a floor treatment device for concrete and the like and teaches providing a disc 3 with hammer wheel holders (brackets 2) having hammer wheels (star shaped wheels 1) rotatably mounted therein 
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Parsons, to substitute hammer wheels for the abrasive elements of Parsons, in order to enable the treatment of different surface type (e.g., concrete) and/or to achieve a different finish pattern on the surface being treated.
With respect to claim 5, the Parsons device has only a single first and a single second disc.
With respect to claim 7, Parsons discloses that the plate 76, along with the resilient couplings 78, allows the device to track the surface being treated (see col. 4, lines 6-16).
With respect to claim 14, Parsons further discloses that the first disc 76 is connected to the drive motor with vibration dampers (see the resilient coupling 78 that engages with the bolt 84 and the diametrically opposed coupling 78, in Fig. 6).
With respect to claim 17, the first disc 76 of Parsons has a smaller diameter than the second disc 100; see Fig. 6).
With respect to claim 21, the Jones hammer wheel holders 2 are releasably mounted (note the bolts holding them to the disc 3 in Fig. 2).  Jones further teaches mounting the holders at different radial distances (see Fig. 2).

s 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Parsons and Jones as applied to claim 1 above, and further in view of Fogelberg, U.S. Patent Application Publication No. 2016/0207170 (cited by applicant).
As discussed above, all of the limitations of claim 1 are met by the combination of Parsons and Jones.  The combination does not, however disclose one or more rigid coupling elements, as recited in claims 4 and 12.
In the same field of endeavor, Fogelberg discloses a floor treatment device having a first disc (see upper portion 12; e.g., Fig. 12) for attaching to a drive or driven axle (see paragraph [0084]) and a second disc (lower portion 11) having a bottom side for mounting grinding segments 23 (see Fig. 6).  Fogelberg teaches connecting the two discs via rigid coupling elements (bridge portions 13; see Figs. 1 and 5 and paragraphs [0090] and [0092]).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Fogelberg, to include rigid coupling elements connecting the Parsons discs, either in place of or in addition to the resilient coupling elements disclosed by Parsons, in order to increase the rigidity of the Parsons device for better position and depth control during use.
With respect to claim 12, Fogelberg teaches distributing the bridge portions 13 symmetrically around the central point of the discs.

16.	Claims 8, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Parsons and Jones as applied to claim 1 above, and further in view of Peterson et al., U.S. Patent No. 4,668,017 (cited by applicant; hereinafter referred to as “Peterson”).

In the same field of endeavor, Peterson discloses a stripping machine in which rotating cutter head assemblies 20 are mounted to a vehicle (see Fig. 1) via a frame (e.g., control arms 26, 27) that allows the cutter head assemblies to pivot in upward and downward directions relative to the vehicle (note the pivot axis shown attaching the rear of the arm 26 to the vehicle body 10 in Fig. 1; also, note the hydraulic cylinder 29). 
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Peterson, to pivotally mount the Parsons device on a vehicle, in order to enable retracting the device (by pivoting it up and away from the ground surface) when moving the vehicle between job sites.
With respect to claim 27, Peterson further teaches displacing the machine over the surfacing with the vehicle while rotating the tool (Peterson discusses moving the machine in the direction 122 while rotating the cutting heads in the directions 120, 121; see Fig. 4 and col. 3, lines 18-24).

17.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Parsons and Jones as applied to claim 1 above, and further in view of Ino et al., U.S. Patent No. 6,076,895 (“Ino”).

In the same field of endeavor, Ino discloses a road cutting device that includes a rotating cutting head carrying a number of cutting bits 103 (see Fig. 2), and is carried by a boom 4 of a construction machine (see Fig. 1).  Ino teaches providing the device with a shock absorber mechanism 31 (see Figs. 2-3) that includes a number of shock absorbers 32 positioned between an upper first disc (transverse plate member 21) and a lower second disc (motor mounting member 30).  With reference to Figs. 6-7, each of the shock absorbers 32 includes a block of resilient material (see absorber body 36) mounted with a first mounting element (e.g., first mounting plate 37/mounting bolt 42) on a first side of the first disc 21 and is mounted with a second mounting element (e.g., second mounting plate 38/mounting bolt 45) to a second side of the second disc 30 (the assembled configuration is best shown in Fig. 3).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Ino, to form the shock absorbing couplings of Parsons in the manner taught by Ino, in order to provide a higher level of vibration and shock absorption.

18.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Parsons and Jones as applied to claim 1 above, and further in view of Brejcha, U.S. Patent No. 4,155,596.

In the same field of endeavor, Brejcha discloses a floor surfacing machine (see, e.g., Figs. 1-2) including a plurality of rotating hammer wheel units (grinder clusters 42; Figs. 3-4).  Brejcha teaches providing a cover (shroud 96) that surrounds the hammer wheel units on all sides (see, e.g., Figs. 1-2).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Brejcha, to provide the Parsons device with a cover, in order to protect the operator and others from flying debris and dust during use.

Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wilkinson and Dekok et al. disclose surface working machines having shock absorbers.  Collins et al., Persson, and McConnell disclose surface working machines having hammer wheels.  Davey et al., and Jacob et al. disclose surface working machines having hammer wheels and shock absorbers.

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517.  The examiner can normally be reached on Monday - Friday, 11:00 - 7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270 1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        






/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                         
3/27/2021